Citation Nr: 1234833	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for organic brain syndrome and anxiety neurosis.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for organic brain syndrome.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1952 to March 1956.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim to reopen a previously denied claims for service connection for organic brain syndrome, anxiety neurosis and headaches.  The Veteran disagreed and perfected an appeal.

The issues of entitlement to service connection for organic brain syndrome, an acquired psychiatric disorder, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Board's February 1976 decision denying service connection for organic brain syndrome and anxiety neurosis and subsequent decisions dated July 1979 and December 1981 decision that denied the Veteran's claim to reopen were not the subject of a motion for reconsideration or CUE (clear and unmistakable error).

2.  Rating decision dated in July 1990 and July 1997 denying service connection for a nervous disorder and denying reopening, respectively, were not appealed.  

3.  The September 2004 rating decision that denied the Veteran's claim for service connection for headaches and determined that reopening of the other claims was not warranted is final.

4.  The July 2005 rating decision which determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for headaches, organic brain syndrome, and anxiety neurosis is final as the Veteran did not timely perfect his appeal.  

5.  Since the July 2005 rating decision, a relationship between headaches, organic brain syndrome, and anxiety neurosis and service has been received.


CONCLUSIONS OF LAW

1.  The Board's February 1976, July 1979 and December 1981 decisions are final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The July 1990, July 1997, September 2004 and July 2005 rating decisions are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  Since the July 2005 rating decision, new and material evidence has been received and the claims for service connection for headaches, organic brain syndrome, and anxiety neurosis are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims for service connection for organic brain syndrome and chronic headaches.  Essentially, he has contended that he suffered a traumatic head injury in a November 1952 accident that occurred in Jersey City, New Jersey, while the Veteran was on active duty.  He was treated and released and, he contends that he continued to suffer from chronic headaches and psychological difficulties since the accident.  

The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This claim on appeal involves an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

As discussed below, the Board reopens the Veteran's claims and thus, any lack of notice provided does not serve to prejudice the Veteran.  The record shows that the RO has obtained the Veteran's service treatment records, private treatment records identified by the Veteran and VA treatment records.  The record reveals that the Veteran has not been provided with a medical examination regarding the etiology of his claimed disabilities.  The Court, however, has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  

The Board has obtained translations of Spanish language documents that were in the Veteran's VA claims folder and notes that a few non-relevant records were not translated.  Review of those documents, however, reveals that they pertain to medical expenses incurred by the Veteran which were considered in connection with his pension benefits.  Thus, the Board finds that the Veteran is not prejudiced by the fact that the documents were not translated as they are not material to the issues before the Board.

For those reasons, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's claims for entitlement to service connection.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for a disability or service connection for aggravation of a current disability may be established by (1) evidence of a present disability; (2) in-service incurrence or aggravation of disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Unappealed Board decisions are final unless a veteran seeks reconsideration of the decision or claims CUE.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1400 (2011).  Similarly, rating decisions are final if they are not appealed within the specified time.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 1103 (2011).  

The Board must reopen a claim where "new and material" evidence is presented with respect to a previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.3.156 (2011).  "New evidence" means "existing evidence not previously submitted to agency decision makers," and "material evidence" means existing evidence that when considered by itself or with previous evidence of record "relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a) (2011).  

Whether evidence is material "depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 10 Vet. App. 1, 10 (2006); see Evans v. Brown, 9 Vet. App. 273 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specific basis for the denial of the last final disallowance), overruled in part on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence can raise a reasonable possibility of substantiating a claim if, when considered with old evidence, it at least triggers VA's duty to assist a claimant by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record includes the Veteran's initial claim for a psychiatric disorder which was received by VA in April 1971 and in which the Veteran sought service connection for a nervous condition and an injury on the left side of his head.  The claim indicated he was treated at Sampson Air Force Base, New York, in April 1952 for an injury to the left side of his head, and treated at the Jersey City Medical Center and St. Mary's Hospital in Duluth, Minnesota, in 1953 for "lesions on auto accident."  The Veteran's initial claim for service connection for nervous condition and head trauma was denied in a July 1973 rating decision.  Following the receipt of additional evidence, the Veteran was informed by way of a letter dated in August 1973 that no change was warranted in the previous determination which determined that his nervous and head trauma condition was not incurred in nor aggravated by service.  The Veteran appealed the denial of service connection.  

The record includes Board decisions from February 1976 and July 1979.   The February 1976 decision found that there was no evidence that the Veteran's organic brain syndrome and anxiety neurosis manifested during service nor was organic brain syndrome manifested within one year of discharge.  The July 1979 decision found that the 1976 decision was final and that the "evidence currently of record does not establish a new factual basis warranting modification of that determination."  

The record includes a December 1981 Board decision that denied the Veteran's claim to reopen.  The December 1981 Board decision specifically found that the Board decisions "in February 1976 and in July 1979 denying service connection for organic brain syndrome and anxiety neurosis were consistent with and supported by the evidence then of record and were final," and that additional evidence submitted since the July 1979 decision was "a repetition of evidence previously of record and does not establish a new factual basis."  There is nothing in the record that indicates that the Veteran sought to have the decision reconsidered by the Board and there is no motion alleging CUE.

In July 1990, the RO denied a claim for service connection for a nervous disorder and informed the Veteran of the determination and of his appellate rights.  The Veteran did not appeal or submit new and material evidence within one year.  

In July 1995, the Veteran filed a claim to reopen.  In August 1996, the RO informed the Veteran that evidence of continuous treatment from discharge was not received and therefore the claim was denied.  Following the receipt of additional evidence within one year, the RO issued a rating decision in July 1997 finding that new and material evidence had not been submitted to reopen the claim for service connection for a neuropsychiatric disorder.  Appellate rights were provided.  The Veteran did not submit either a notice of disagreement nor any relevant evidence within one year, accordingly, the August 1996 and July 1997 decisions are final.
 
 The Veteran filed a claim to reopen in February 2004 and also requested service connection for headaches.  The RO issued a rating decision in September 2004 which determined that new and material evidence had not been submitted and also denied service connection for headaches as the evidence did not show he was diagnosed or treated for headaches during his period of active service and there was no medical evidence showing he currently suffered from headaches.  Accordingly, service connection was denied as the evidence did not show the condition occurred in nor was caused by service.  The Veteran was notified of the decision in correspondence dated September 17, 2004.  Nothing in the record indicates that the Veteran appealed the decision within the period of one year from September 17, 2004.  To the extent that any of the documentation submitted by the Veteran within one year was new and material evidence, such that the finality of the decision was vitiated, the subsequent denial of reopening in July 2005 extinguished any pending claim. 

A July 2005 rating decision denied a claim to reopen previously denied claims for service connection for headaches, organic brain syndrome due to head trauma, and anxiety neurosis.  The Veteran filed a notice of disagreement with respect to both issues and the RO issued a statement of the case in August 2006.  In January 2007, the RO informed the Veteran that his substantive appeal was untimely and provided him with appellate rights.  The Veteran did not appeal this determination.  Accordingly, the decision is final.  The RO also considered the untimely substantive appeal to be a claim to reopen the previously denied claims.  

The April 2008 rating decision on appeal determined that new and material evidence to reopen the claims pertaining to service connection for headaches, organic brain syndrome and anxiety neurosis had not been submitted.  The Board will now address whether new and material evidence has been submitted since that decision.

The evidence of record at the time of the July 2005 decision included several statements of individuals who stated that the Veteran was changed when he returned from service in that he was more aggressive, moody and sometimes withdrawn.  Other statements in the record were from witnesses who knew the Veteran in service after the accident and they noted that the Veteran was occasionally withdrawn, aggressive and unstable.  A transcript of a May 1974 hearing before local hearing officers shows that J.L. testified that he was with the Veteran immediately after the accident that happened in Jersey City.  Witnesses also provided statements that the Veteran was unable to maintain his employment as a teacher.  Some of the witnesses who observed the Veteran during his short teaching career knew the Veteran from when he was a child and remarked how he had changed from being a normal child to someone who was not stable.

An October 1974 VA examiner diagnosed the Veteran with "chronic organic brain syndrome, psychotic, in partial remission."  The examiner noted that the Veteran's disability was "severe" despite his psychiatric treatment and that the Veteran should be considered incompetent for VA purposes.

In a May 1977 report, Dr. R.E., a private psychiatrist, diagnosed the Veteran with "psychosis associated with Organic brain syndrome with brain trauma in partial remission," and further stated that the Veteran "should be considered totally and permanently incapacitated," and that in his opinion, the Veteran's "mental condition started after the accident he had while in the Army in 1952."  In an April 1977 statement, Dr. R.E. stated that the Veteran had been under his psychiatric treatment since "May 25, 1956, with a diagnosis of Schizophrenia, chronic undifferentiated type" and opined that "according to military records he [the Veteran] was suffering from same nervous condition" in the service.  

In an April 18, 1973, certificate of attending physician, Dr. E.R., M.D., reported a diagnosis of "anxiety neurosis chronic," and symptoms of "anxiety with periods of depression-insomnia," and "psychophysiological symptoms, mostly gastrointestinal and headache."  An August 14, 1976, handwritten note by Dr. E.R., M.D., stated that he had treated the Veteran "since he was released from the U.S. Army, by April 13, 1956, when by same month he began treatment by the undersigned."

An August 1975 statement by O.S. reported that he was an eyewitness to the accident in Jersey City, New Jersey, observed the Veteran get hit by a car and that the "[Veteran] was removed from underneath the car in a state of unconsciousness" before he was taken to the Jersey City Medical Center in the car that had hit him.  At an October 1980 hearing, the Veteran testified that he was crossing a street and was hit by a car that had run a red light.  He was treated at the hospital and was sent back to his base.  According to the Veteran's wife, he was taken to his base in Minnesota by fellow airmen who drove him while he lay in the back of the car.  See hearing transcript at page 7.  At the base he went to sick call for "backaches and headaches," and they gave him something for his bruised leg.  See hearing transcript at page 2.  The Veteran testified that his head was swollen and that he had x-rays taken of his head.  See hearing transcript at page 3.  He continued to seek treatment during service and was treated as soon as he left active duty.  See hearing transcript at page 4.  

Service treatment records include a March 8, 1956, report of medical examination that states the Veteran complained of a history of headaches and that he had "'nervous trouble' also, gets very excited, cann't (sic) work, etc., goes away in one hour."  No service treatment record in the Veteran's VA claims folder indicates treatment for a head injury or records complaints or treatment for headaches or psychological problems.

The 1981 record included a single page and very brief medical record from Jersey City Medical Center indicating that the Veteran was treated in the emergency room on November 5, 1952, after being "struck by car."  The record shows that an x-ray of the left femur was taken and that there was "no apparent signs of injury - sent home."  There is no further description of the Veteran's appearance or complaints at that time.

Evidence submitted since the July 2005 decision includes the December 2008 opinion of Dr. H.S., M.D., that the Veteran's headache and schizophrenia were symptoms of "microcellular damage of the brain mass" that the Veteran suffered when he was struck by the car in 1952.  In addition, there is evidence to show the Veteran's long history of psychiatric problems since April 1956, a month after his discharge from active duty and the Veteran reports chronic headaches over that period as well.  The Board finds that this evidence, in view of the other evidence of record and when accepted as true, is sufficient to reopen the claim for service connection for organic brain syndrome and anxiety neurosis.

The Board notes that previous Board decisions considered opinions from physicians, including Dr. E.E. and Dr. D.R., regarding a claimed nexus between the 1952 accident and the Veteran's current psychiatric disorder.  Although the opinion of Dr. H.S. may state the same conclusion, his opinion was not previously of record and tends to corroborate the other opinions.  Thus, the Board considers the newly submitted statement as new and material evidence and not a mere repetition of previously considered evidence.

With regard to the issue of new and material evidence regarding the claim for headaches, the Board observes that Dr. H.S.'s opinion also addresses the nexus of the incident in service with the Veteran's continued headache condition.  The Board notes that Dr. H.S.'s opinion meets the standard for reopening a claim because it is new evidence and reasonable raises a possibility of substantiating a claim by at least triggering VA's duty to assist a claimant by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In sum, after review of the entire record, the Board finds that new and material evidence that is neither cumulative nor redundant of record evidence considered by the RO in 2005 raises a reasonable possibility of substantiating the Veteran's claims.  See 38 C.F.R. § 3.156(a) (2011).  For that reason, the claims will be reopened and the claims are granted to that extent.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claims, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claims is necessary before the Board may proceed to a decision on the merits of the reopened claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for organic brain syndrome and anxiety neurosis is reopened; to this extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened; to this extent only, the appeal is allowed.



REMAND

Issues on appeal

The Board has just reopened the Veteran's claims on appeal.  After thorough review of the evidence submitted during the course of the Veteran's long-standing attempts to obtain VA benefits, the Board finds that the medical evidence and what the Veteran seeks are not accurately encompassed as the claims have been characterized by the RO.  The Board notes that the Veteran has contended that he suffered an organic brain injury, but he also has contended, and the evidence shows, that he has suffered from a psychiatric disorder that has been characterized in several different ways over the years to include as schizophrenia, anxiety and depression.  The diagnosed disorders may be separate from any organic brain injury suffered by Veteran or may be associated with such a brain injury.  

The Court has held in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), that the Board should determine the scope of a Veteran's claim by considering the description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the holding in Clemons, the Board finds that the Veteran's claim should be developed as three separate claims: entitlement to service connection for residuals of an organic brain injury to include a traumatic brain injury (TBI); entitlement to service connection for an acquired psychiatric disorder; and, entitlement to service connection for headaches.   

Reasons for remand

As observed above, the Court has held that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, VA must develop a Veteran's claim for service connection for a psychiatric disorder for any disorder reasonably raised by the evidence.  In this case the Veteran's claim for service connection for an organic defect or TBI should not be limited to an organic brain disorder as the record includes other diagnoses and suggestions that TBI may be responsible for his psychiatric disability.  The Board notes that the record does not include a VA examiner's opinion based on the entirety of the evidence of record.  An examination should be obtained which addresses whether a current psychiatric disorder, headache disorder and any organic brain syndrome or TBI are related to service.  

The Board notes that the record has evidence from lay witnesses that indicate a substantial change in the Veteran's behavior.  VA should ensure that all VA treatment records and any further treatment records that pertain to the Veteran are associated with his VA claims folder prior to any examination.  In this regard, it is noted that the Veteran reported in his original claim that he was treated by VA since his discharge from service.  

Finally, the record includes evidence that the Veteran and his wife receive benefits from the Social Security Administration (SSA).  It is unclear from the record whether the Veteran receives disability benefits or has been found to be disabled by SSA in the past.  VA should attempt to obtain SSA records as relevant information may be contained therein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Contact the Veteran in writing and request that he identify or provide access to treatment records regarding his claimed disabilities that are not already of record.  VA should then attempt to obtain any sufficiently identified records, which may include any additional records from Hospital General Menonita, H. Santos, M.D., J. Villanueva, M.D., R. Elvira, M.D., V. Ramirez, M.D., Centro de Salud Mental, etc.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain all VA treatment records dating from 1956.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the Social Security Administration and request that they provide records, including any medical records that pertain to a claim for disability benefits, including records related to any re-adjudications through the years.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Following completion of the foregoing steps, schedule the Veteran for a VA examination.  Provide the claims folder to the examiner, who should indicate in the examination report that the claims folder was reviewed.

The examiner should provide an opinion whether the Veteran manifests current residuals of organic brain disorder or traumatic brain injury.  All appropriate testing should be accomplished to ensure an accurate diagnosis.  If such a disorder is manifested, the examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the currently diagnosed residuals of traumatic brain injury is related to the Veteran's active duty service including whether it is at least as likely as not that it was caused by the accident documented in the record.

In making the determination, the examiner should consider the lay statements of record indicating the Veteran's change of behavior and the diagnoses made soon after his discharge.

In addition, the examiner should provide a diagnosis of any current psychiatric disorder manifested by the Veteran that is viewed to be separate and distinct from any organic brain disorder or residual of TBI.  The examiner should provide an opinion whether it is at least as likely as not that any current psychiatric disorder is related to the Veteran's active duty service.  If a psychosis is diagnosed, the examiner should address whether such was manifested within one year of the Veteran's discharge from service and, if so, what was the severity thereof.

The examiner should also provide a description of any headache disorder currently manifested by the Veteran, and provide an opinion whether it is at least as likely as not that the Veteran's headaches are related to service. 

If the examiner determines that testing or other diagnostic examination should be completed in order to provide the requested opinion, such should be accomplished.

The examiner should provide a complete explanation for all the opinions requested above.

5.  Ensure the above development has been properly completed and that examination report(s) and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


